Citation Nr: 1132946	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-47 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis.

2.  Entitlement to service connection for right knee degenerative joint disease.

3.  Entitlement to service connection for a psychiatric disability, to include but not limited to depression.

4.  Entitlement to a compensable evaluation for laceration scar of the right acromioclavicular joint region.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant had active military duty from June 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2011, the appellant and her husband testified during a video conference hearing before the undersigned acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In addition, in July 2011, the appellant submitted additional medical evidence directly to the Board with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The record reflects that the appellant has raised a claim of entitlement to service connection for a right shoulder disorder, claimed as right shoulder weakness.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

With regard to the appellant's claims on appeal, a remand is necessary to obtain the most current VA treatment records for the appellant's bilateral knee disorders, psychiatric disability, and service-connected scar of the acromioclavicular joint region.  The appellant indicated at the July 2011 Board video conference hearing that she receives treatment at VA on a monthly basis for her psychiatric disability and about every three months for a physical.  The most recent VA treatment records, relevant to the current appeal, contained in the claims folder are dated in November 2009 (excepting the recently submitted statement of a VA counseling psychologist dated in June 2011).  Because it appears that VA treatment records dated subsequent to November 2009 may contain information pertinent to the appellant's claims, such records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the appellant's claim for service connection for a psychiatric disability, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology, such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In this instance, while service treatment records and reports of medical history and examination are void of any mention of a psychiatric disability, post-service VA psychiatric evaluation in July 2006 reveals diagnoses of anxiety disorder and depression.  The appellant also stated that she suffers from panic attacks.  Furthermore, the appellant testified at her Board video conference hearing that while on active duty she experienced anxiety, but did not go to "sick call" for the anxiety.  The appellant's spouse reported that he and the appellant had been married for 39 years and that he had witnessed her behavioral changes after she returned home from service.  Specifically, he stated that she tried to shut herself off from him.  The appellant stated that she recalls seeking post-service treatment for depression or anxiety in the 1990's.  Since the medical evidence of record reveals a current psychiatric disability, which follows the Veteran's active duty service, that may be related to the appellant experiencing anxiety in service, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

With regard to the appellant's claim for a compensable evaluation for her service-connected scar of the right acromioclavicular joint, she was last afforded a VA examination for her service-connected disability in June 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, she has asserted that her disability has worsened since the last VA examination in June 2008.  Specifically, she testified at her Board video conference hearing in July 2011 that she has pain in her right arm and hand that is constant and that she has a diagnosis of osteoarthritis.  She also reported that the scar was tender to the touch.  She maintained that she had functional limitations due to the scar, including difficulty raising her right arm and an inability to pick things up with her right arm/hand.  As the appellant has indicated a worsening of her service-connected disability since her last VA compensation examination, the Board finds that a new examination is needed to fully and fairly evaluate her claim for a compensable evaluation.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any VA treatment records from December 2009 to the present.

2.  Afford the appellant an examination to determine the etiology of her current psychiatric disability, to include but not limited to depression.  The claims folder and a copy of this remand should be reviewed by the examiner, and the examination report should note that review.  

The examiner should provide an opinion as to whether there is a 50 percent or better probability that any current psychiatric disability had its onset in service or is otherwise related to service.  The examiner must consider lay statements regarding in-service occurrence of a disease or injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   

3.  Schedule the appellant for an appropriate examination to determine the current severity of her service-connected lacerated scar of the right acromioclavicular joint region.  The claims folder and a copy of this remand should be reviewed by the examiner and the examination report should note that review.

Specifically, the examiner should note whether the scar is painful and whether there are any neurological abnormalities related to the scar about the right acromioclavicular joint region.  The examiner should also determine whether the scar causes any functional limitations.   

4.  Then, readjudicate the claims.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

